                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS


    TRACEY VICKERS,                                         )
                                                            )
                   Plaintiff,                               )
                                                            )
    vs.                                                     )             Case No. 19-cv-398-NJR
                                                            )
                                                            )
    GERTCH, SANDERS, RUE, SLOAN,                            )
    HAWES, AHMED, SHAH, and WELTY,                          )
                                                            )
                   Defendants.                              )

                                  MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

          This matter is before the Court for case management purposes. The Court screened

Plaintiff’s Complaint (Doc. 8) pursuant to 28 U.S.C. §1915A on June 14, 2019 (“Screening

Order”) (Doc. 8). 1 Pursuant to the Screening Order, Defendant Shah was issued a waiver of service

on July 18, 2019 (Doc. 15), and Defendant returned the waiver on July 23, 2019 (Doc. 17).

Defendant’s responsive pleading was due on September 16, 2019. As of this date, Defendant has

failed to move, answer, or otherwise plead in response to the Complaint.

          The Federal Rules of Civil Procedure provide that the Clerk of Court must enter default

against a defendant who has failed to plead or otherwise defend. Fed. R. Civ. P. 55(a). Accordingly,

the Court ORDERS as follows:




1
  The Screening Order directed Defendant to “timely file an appropriate responsive pleading to the Complaint” and
states that Defendant “shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).” (Doc. 8, p. 10). Because the
Court specifically ordered Defendant to respond to the Complaint, Defendant cannot rely on the Prison Litigation
Reform Act to avoid the entry of default. 42 U.S.C. § 1997e(g)(2). See e.g., Vinning v. Walks, 2009 WL 839052, *1
n.2 (S.D. Ill. Mar. 31, 2009) (default against defendant was proper because the Court exercised its authority under 42
U.S.C. § 1997e(g)(2) by directing the defendant to file a reply to plaintiff’s complaint, and the defendant “disregarded
that direct [o]rder”).

                                                           1
(1)   The Clerk of Court is DIRECTED to ENTER DEFAULT against
      Defendant Shah in accordance with Federal Rule of Civil Procedure 55(a).

(2)   Plaintiff is ORDERED to move for default judgment against Defendant
      Shah on or before October 22, 2019, in accordance with Federal Rule of
      Civil Procedure 55(b).

(3)   If Plaintiff fails to move for default judgment as set forth in this Order, this
      entire action will be dismissed as to Defendant Shah for failure to prosecute
      and/or failure to comply with an order of the Court.

(4)   The Clerk of Court is DIRECTED to transmit a copy of this Order and the
      entry of default to Plaintiff and to Defendant Shah.


IT IS SO ORDERED.

DATED: 10/1/2019

                                             s/ Nancy J. Rosenstengel
                                             NANCY J. ROSENSTENGEL
                                             Chief U.S. District Judge




                                         2
